DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the prior art of record does not disclose localized stretching in intermediate sections of the web between the ribs and valleys, it is noted that Anderson et al. (6,605,172) is now relied upon to teach this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (5,069,676) in view of Mizutani et al. (6,362,391), Kudo et al. (2006/0189954), and Anderson et al. (6,605,172).
With respect to claim 1, Ito discloses a sanitary napkin comprising a topsheet 1, a backsheet 5, and an absorbent core 2-4, as shown in figure 1. The absorbent core comprises a first absorbent fibrous web, as disclosed in column 1, lines 14-16, having a pattern of a plurality of pairs of adjacent ribs 6 and valleys 7, as shown in figure 6, the valleys 7 defining a void region and a continuous network of channels, as shown in figure 4. The pattern extends laterally across the first absorbent fibrous web material, as shown in figure 6.
Ito discloses all aspects of the claimed invention with the exception of the pattern of ribs and valleys extending in a direction substantially parallel to the longitudinal centerline of the napkin. Mizutani discloses a sanitary napkin having a pattern of ribs and valleys, as shown in figure 2, extending in a direction substantially parallel to the longitudinal centerline C of the napkin, as shown in figure 4. Mizutani teaches that extending the ribs and valleys in the longitudinal direction of the napkin allows menstrual fluid to flow from the central zone of the napkin to the ends for more efficient absorption of the menstrual fluid. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to orient the pattern of ribs and valleys of Ito to extend in a direction substantially parallel to the longitudinal centerline of the napkin, as taught by Mizutani, to allow menstrual fluid to flow from the central zone of the napkin to the ends for more efficient absorption of the menstrual fluid.
Ito, as modified by Mizutani, discloses all aspects of the claimed invention with the exception of intermediate sections of the web between the ribs and valleys exhibiting localized stretching. Kudo teaches using the process of local stretching to form grooves or depressions in an absorbent core, as disclosed in paragraph [0079]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to form the discrete raised portions of Ito via localized stretching, as taught by Kudo, to achieve the predictable result of lower-density grooves between the raised portions. However, Kudo remains silent as to the method of locally stretching the absorbent core causing intermediate sections of the web between adjacent ribs and valleys to exhibit localized stretching. Anderson discloses a method of localized stretching for imparting a pattern of ribs and valleys in material layers of absorbent articles. Anderson teaches the method of localized stretching results in intermediate sections 26 of the web between the ribs and valleys exhibiting localized stretching, as shown in figure 4 and described in column 6, lines 29-34. It would have been obvious to one of ordinary skill in the art at the time of invention for the intermediate sections of web between the ribs and valleys of modified Ito to exhibit localized stretching, since Anderson teaching this is an inherent result of the method of forming ribs and valleys via localized stretching.   
With respect to claim 4, the absorbent core of Ito comprises cellulosic fibers, as disclosed in column 2, lines 64-66.
With respect to claim 5, the absorbent core comprises of Ito absorbent gelling materials, as disclosed in column 2, lines 64-66.

Claims 2-3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (5,069,676) in view of Mizutani et al. (6,362,391), Kudo et al. (2006/0189954), and Anderson et al. (6,605,172), and further in view of Abba et al. (2003/0036741).
With respect to claims 2-3, modified Ito discloses all aspects of the claimed invention with the exception of the absorbent core comprising airlaid fibers. Abba discloses an absorbent core having a plurality of discrete raised portions and channels, as shown in figure 3, and teaches that airlaid fibers have good absorbency and wicking properties, as described in paragraph [0005]. It would therefore have been obvious to one of ordinary skill in the art prior to the time of invention to provide the absorbent core of Ito with airlaid fibers, as taught by Abba, to provide a core having good absorbency and wicking properties.
With respect to claim 9, modified Ito discloses the absorbent core is a layered, fibrous web having discrete layers, as shown in figure 1, wherein layer 3 comprises different fibers than layers 2 and 4. Ito does not disclose the layered, fibrous web is an airlaid nonwoven. Abba discloses an absorbent core having a plurality of discrete raised portions and channels, as shown in figure 3, and teaches that airlaid nonwovens have good absorbency and wicking properties, as described in paragraph [0005]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent core of Ito with an airlaid nonwoven web, as taught by Abba, to provide a core having good absorbency and wicking properties.

Claims 6-8, 10, 13-16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (5,069,676) in view of Mizutani et al. (6,362,391), Kudo et al. (2006/0189954), and Anderson et al. (6,605,172), and further in view of Daley et al. (6,534,149).
With respect to claims 6-8, modified Ito discloses all aspects of the claimed invention with the exception of a second absorbent airlaid web having a plurality of apertures. Daley teaches providing a sanitary napkin with a second absorbent material (i.e. distribution layer 2) having a plurality of apertures, as shown in figure 7, and comprising an airlaid web, as disclosed in in column 7, lines 29-36, to improve intake of liquids and maintain a clean and dry topsheet, as disclosed in column 2, lines 12-23. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sanitary napkin of Ito with a second absorbent material comprising an airlaid, apertured web, as taught by Daley, to improve intake of liquids and maintain a clean and dry topsheet.
With respect to claims 10, 15, 16, and 18, Ito discloses a sanitary napkin comprising a topsheet 1, a backsheet 5, and an absorbent core material 2-4, as shown in figure 1. The absorbent core comprises a first absorbent fibrous web, as disclosed in column 1, lines 14-16, the absorbent core having a pattern of a plurality of pairs of adjacent ribs 6 and valleys 7, as shown in figure 6, the valleys 7 defining a void region and a continuous network of channels, as shown in figure 4. The pattern extends laterally across the first absorbent fibrous web material, as shown in figure 6. 
Ito discloses all aspects of the claimed invention with the exception of the pattern of ribs and valleys extending in a direction substantially parallel to the longitudinal 
Ito, as modified by Mizutani, discloses all aspects of the claimed invention with the exception of intermediate sections of the web between the ribs and valleys exhibiting localized stretching. Kudo teaches using the process of local stretching to form grooves or depressions in an absorbent core, as disclosed in paragraph [0079]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to form the discrete raised portions of Ito via localized stretching, as taught by Kudo, to achieve the predictable result of lower-density grooves between the raised portions. However, Kudo remains silent as to the method of locally stretching the absorbent core causing intermediate sections of the web between adjacent ribs and valleys to exhibit localized stretching. Anderson discloses a method of localized stretching for imparting a pattern of ribs and valleys in material layers of absorbent articles. Anderson teaches the method of localized stretching results in intermediate sections 26 of the web between the ribs and valleys exhibiting localized stretching, as 
Modified Ito discloses all aspects of the claimed invention with the exception of a secondary topsheet comprising an airlaid web and having a plurality of apertures and discrete layers. Daley teaches providing a sanitary napkin with a secondary topsheet (i.e. acquisition/distribution layer) having a plurality of apertures and discrete layers 2 and 6, as shown in figure 7, and comprising an airlaid web 2, as disclosed in in column 7, lines 29-36, to improve intake of liquids and maintain a clean and dry topsheet, as disclosed in column 2, lines 12-23. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sanitary napkin of Ito with a secondary topsheet comprising an airlaid, apertured web having discrete layers, as taught by Daley, to improve intake of liquids and maintain a clean and dry topsheet.
With respect to claim 13, the absorbent core of Ito comprises cellulosic fibers, as disclosed in column 2, lines 64-66.
With respect to claim 14, the absorbent core of Ito comprises absorbent gelling materials, as disclosed in column 2, lines 64-66.

Claims 11-12, 17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (5,069,676) in view of Mizutani et al. (6,362,391), and .
With respect to claims 11-12, modified Ito discloses all aspects of the claimed invention with the exception of the absorbent core comprising airlaid fibers. Abba discloses an absorbent core having a plurality of discrete raised portions and channels, as shown in figure 3, and teaches that airlaid fibers have good absorbency and wicking properties, as described in paragraph [0005]. It would therefore have been obvious to one of ordinary skill in the art prior to the time of invention to provide the absorbent core of Ito with airlaid fibers, as taught by Abba, to provide a core having good absorbency and wicking properties.
With respect to claim 17, Ito discloses the absorbent core is a layered, fibrous web having discrete layers, as shown in figure 1, wherein layer 3 comprises different fibers than layers 2 and 4. Ito does not disclose the layered, fibrous web is an airlaid nonwoven. Abba discloses an absorbent core having a plurality of discrete raised portions and channels, as shown in figure 3, and teaches that airlaid nonwovens have good absorbency and wicking properties, as described in paragraph [0005]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent core of Ito with an airlaid nonwoven web, as taught by Abba, to provide a core having good absorbency and wicking properties.
With respect to claims 19-20, Ito discloses a sanitary napkin comprising a topsheet 1, a backsheet 5, and an absorbent core material 2-4, as shown in figure 1. The absorbent core comprises a first absorbent fibrous web, as disclosed in column 1, lines 14-16, the absorbent core having a pattern of a plurality of pairs of adjacent ribs 6 
Ito discloses all aspects of the claimed invention with the exception of the pattern of ribs and valleys extending in a direction substantially parallel to the longitudinal centerline of the napkin. Mizutani discloses a sanitary napkin having a pattern of ribs and valleys, as shown in figure 2, extending in a direction substantially parallel to the longitudinal centerline C of the napkin, as shown in figure 4. Mizutani teaches that extending the ribs and valleys in the longitudinal direction of the napkin allows menstrual fluid to flow from the central zone of the napkin to the ends for more efficient absorption of the menstrual fluid. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to orient the pattern of ribs and valleys of Ito to extend in a direction substantially parallel to the longitudinal centerline of the napkin, as taught by Mizutani, to allow menstrual fluid to flow from the central zone of the napkin to the ends for more efficient absorption of the menstrual fluid.
Ito, as modified by Mizutani, discloses all aspects of the claimed invention with the exception of intermediate sections of the web between the ribs and valleys exhibiting localized stretching. Kudo teaches using the process of local stretching to form grooves or depressions in an absorbent core, as disclosed in paragraph [0079]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to form the discrete raised portions of Ito via localized stretching, as taught by Kudo, to achieve the predictable result of lower-density grooves between the raised portions. However, Kudo remains silent as to the method of locally stretching the 
Modified Ito discloses all aspects of the claimed invention with the exception of a secondary topsheet comprising an absorbent airlaid fibrous web comprising cellulosic fibers and having discrete regions of fiber disruption, and the absorbent core material being an airlaid absorbent fibrous material.
Daley teaches providing a sanitary napkin with a secondary topsheet (i.e. acquisition/distribution layer) having a plurality of apertures (i.e. discrete regions of fiber disruptions), as shown in figure 7, and comprising an airlaid web 2, as disclosed in in column 7, lines 29-36, to improve intake of liquids and maintain a clean and dry topsheet, as disclosed in column 2, lines 12-23. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sanitary napkin of Ito with a secondary topsheet comprising an airlaid, apertured web, as taught by Daley, to improve intake of liquids and maintain a clean and dry topsheet.
Abba discloses an absorbent core having a plurality of discrete raised portions and channels, as shown in figure 3, and teaches that airlaid fibrous materials have good absorbency and wicking properties, as described in paragraph [0005]. It would further have been obvious to one of ordinary skill in the art prior to the time of invention to provide the absorbent core of Ito with an airlaid fibrous material, as taught by Abba, to provide a core having good absorbency and wicking properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781